Citation Nr: 0937143	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-03 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for spinal stenosis, 
lumbar region.

2.  Entitlement to service connection for osteoarthritis, 
feet and joints.

3.  Entitlement to service connection for cardiomyopathy and 
hypertension.

4.  Entitlement to service connection for idiopathic 
angioedema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to January 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claims of entitlement to service connection for 
osteoarthritis of the feet or joints and for cardiomyopathy 
and hypertension, including the Veteran's contention that the 
claims for service connection for cardiomyopathy and for 
hypertension should be separately adjudicated, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The clinical evidence establishes no relationship between 
the Veteran's October 1965 complaint of low back pain and 
back disorders diagnosed in 2004 and thereafter, and the 
Veteran's lay statements are not competent to establish such 
a relationship.  

2.  No diagnosis of angioedema was assigned during the 
Veteran's active service, and the clinical evidence 
establishes no relationship between the Veteran's allergy 
testing in service in 1964 and idiopathic angioedema noted in 
2003 and thereafter, and the Veteran's lay statements are not 
competent to establish such a relationship.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may a back disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Idiopathic angioedema was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran received notice of the criteria for service 
connection and notice of VA's duties to him in a letter 
issued in April 2005, which advised him generally of the 
criteria for establishing service connection.  The Board 
notes that the Veteran was not provided with notice of the 
criteria for assigning a disability rating and for assigning 
an effective date for an increased rating, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as 
service connection has not been granted for either of the 
disorders addressed in this decision, such notice is moot.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claims addressed in 
this decision.  In particular, the Veteran's statements in 
his December 2007 substantive appeal demonstrate that he was 
aware of the criteria for establishing service connection, 
and was aware that his lay statements must be considered in 
the adjudication of the claims.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  Post-
service private treatment records identified by the Veteran 
have been obtained.  The Veteran has not indicated that he 
was treated by any VA facility, so no VA treatment records 
are available.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, no post-service clinical records prior to 1996, 
some 30 years after the Veteran's service discharge, are of 
record.  These post-service clinical records disclose that 
the Veteran received emergency treatment in 1996 for chest 
pain, and that angioedema and lumbar disorders were diagnosed 
beginning in about 2003 and 2004.  The Veteran reported in 
2005, nearly 40 years following his service, that he had 
experienced chronic back pain for 20 to 30 years.  He 
reported that he sustained injuries playing sports when he 
was younger.  The credible and competent records are devoid 
of any evidence that the Veteran reported or manifested back 
pain or angioedema until many years after his service 
separation.  

Therefore, VA need not conduct an additional examination as 
to either disorder, because the information and evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  The Veteran does not contend 
that he sought medical treatment for back pain or angioedema 
prior to 2004, and does not contend that there are employment 
clinical records prior to that time, although the record does 
establish that the Veteran worked as a police officer until 
he retired based on years worked.  As there is no clinical 
record prior to 1996, when 30 years had elapsed after the 
Veteran's service discharge, there is no relevant medical 
information available which could be located on Remand.  

In particular, if the Veteran were afforded VA examination, 
the examiner would have to decide whether the Veteran's 
contentions that he had back pain and angioedema beginning in 
1965 chronically and continuously after service were 
competent to indicate that the disorders "might" be linked to 
his service, despite the lengthy period during which the 
clinical evidence discloses no such disorders.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating 
that "competent lay evidence can be sufficient in and of 
itself" to obtain disability benefits); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (stating that competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible," and indicating that the Board 
should make such determination).  Even if an examiner 
determined that the Veteran's statements that he had back 
pain or angioedema beginning in service were credible, the 
Board could reject that opinion, since the Veteran's 
statements in this regard are contradicted by medical 
evidence of record.  Thus, it would be fruitless to afford 
the Veteran a VA examination under these circumstances, in 
view of the lack of history or evidence of a back disorder or 
angioedema during the Veteran's first 10 to 20 years or more 
after his service discharge.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition.  There is 
a presumption, under 38 U.S.C.A. § 1101, that arthritis 
manifested within one year following a Veteran's service 
discharge is service-connected.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for service connection for a back disorder

Service treatment records submitted by the Veteran disclose 
that he sought medical evaluation for complaints of back pain 
in October 1965.  He reported that his back hurt after 
playing football the night before.  The Veteran's December 
1965 separation examination discloses no complaint of back 
pain in the history completed by the Veteran or in the 
history portion of the examination completed by a provider.  
The objective examination reflects that the Veteran's 
musculoskeletal system was described as normal.  The Veteran 
contends that he did have back pain at this time and did 
report that he had back pain, but that the separation 
examination process was so rushed that the complaint was not 
recorded.

The post-service private clinical records dated in November 
1996 reflect that the Veteran sought emergency treatment for 
chest pain.  No discussion of back pain appears in these 
records.  July 2004 radiologic evaluation of the lumbar spine 
disclosed extensive osteophyte formation in the spine.  
August 2004 private clinical records disclose lumbar 
displacement.  Lumbar stenosis was disclosed on myelogram 
conducted in December 2004.  In January 2005, the Veteran 
reported a 20- to 30-year history of back pain, with no acute 
trauma at the onset of pain.  The Veteran recalled "some 
prior injuries when he was younger playing sports."  

The Veteran states, in his January 2008 substantive appeal, 
that the pain following his October 1965 back injury "has 
been with me for 40+ years."  The Veteran contends that the 
current severity of the injury was present in service, but no 
radiologic examination was performed, so the injury was not 
properly diagnosed. 

The claims file discloses that the Veteran was employed in 
law enforcement after service until he retired.  1996 private 
emergency department records disclose that the Veteran was 
retired from employment with the Federal government.  The 
1996 emergency department treatment records do not reflect 
that the Veteran reported or sought treatment for back pain.  
The Veteran has not indicated that any provider treated him 
for back pain prior to 2004, or that there are any employment 
or retirement records available which would document the 
Veteran's history of back pain or diagnosis of a back 
disorder prior to 2004.

The Board may consider, in its assessment of a claim for 
service connection, the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  The lack of any record that the Appellant sought 
treatment for post-service back pain prior to 2004 is 
unfavorable to his claim.  In particular, the Veteran has not 
indicated that there was any impediment that prevented him 
from seeking treatment of back pain prior to 2004.  

The only evidence favorable to the Appellant's claim is the 
Appellant's own lay evidence as to onset, etiology, and 
continuity and chronicity of back pain.  The Appellant's lay 
belief that an incident in service resulted in the current 
disorder of his back is not competent medical evidence to 
establish such etiology, since the onset and symptoms of a 
disorder of the back are not readily observable by a lay 
person.  The Appellant has a current back disorder, but he is 
not competent to establish a causal nexus between his service 
and a back disorder first diagnosed in 2004, when nearly 40 
years had elapsed following the Appellant's service discharge 
in January 1966.  Hasty v. Brown, 13 Vet. App. 230 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Appellant's January 2005 report to 
the treating physician that he had had back pain for 20 to 30 
years is not entirely consistent with a history of a back 
injury in 1965, some 40 years earlier.  The Board finds that 
the lapse of time between the Appellant's service and the 
first diagnosis of a back disorder, in light of the apparent 
conflict between the history provided for purposes of 
treatment and the history provided for purposes of the claim 
for benefits, raises doubt as to the accuracy of the 
Appellant's recollection about the continuity of back pain 
following service.  

The Board also notes that the Appellant has indicated that 
back pain which first started in service was chronic and 
continuous thereafter.  However, the Veteran was gainfully 
employed for many years following his service.  Although the 
record does not disclose the Veteran's duties in employment 
in a law enforcement capacity, it is not credible that the 
Veteran maintained employment while having the current back 
disorder with no record of employment medical evaluation of 
the back, no use of sick leave for medical treatment of the 
back, or similar manifestation of the current back disorder, 
or record of evaluation of the back at the time of 
retirement, if such disorder was, as the Veteran contends, 
present since the October 1965 injury in service.  

Based upon the above discussion, the Board finds that the 
Appellant's statements as to chronicity and continuity of 
back pain after service are not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (determination of credibility may 
be affected by inconsistent statements, inconsistency with 
other evidence of record, facial implausibility, interest, 
bias, self-interest, and desire for monetary gain).  

The preponderance of the competent, credible evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
a lumbar disorder must be denied.

2.  Claim for service connection for idiopathic angioedema

The Veteran contends that he was treated for allergies in 
service, and that the current angioedema relates to the 
allergies for which he sought treatment in service.  The 
service treatment records reflect that the Veteran had a 
"slight rash on back" with a "lot of itching" in July 
1965.  The Veteran was also treated for a cold in May 1965.  
An "Allergy Checklist" dated in April 1964 reflects that 
the Veteran was sensitive to several allergens, including 
dust, insect-borne pollens, tree pollen, and fungi and molds, 
among other allergens.  

A May 2004 treatment note states that the Veteran had 
"recurring angioedema as well as a cough" with his 
hypertension.  The providers further stated that the Veteran 
apparently had an adverse response to many of the 
antihypertensive medications given over the last year and a 
half.  The provider noted that the Veteran "has had 
angioedema in different places" when the medications were 
"layered over the idiopathic allergic response."  July 2004 
treatment records reflect ongoing immunologic evaluation.  
August 2004 treatment records reflect that the Veteran was 
seeing an allergist and was not having angioedema with the 
clinical regimen prescribed at that time.  

The Veteran contends, in his substantive appeal, that what 
causes his edema, swelling, and allergy symptoms has not been 
determined.  The Veteran states, "That is why the medical 
staff calls it idiopathic."  The Veteran further states that 
he "tried to find a remedy/cure for my ailment, that began 
in the U.S. Air Force.  I still have angioedema now."  The 
Veteran further states that he has been told that "the edema 
can and may come from food, medication, or anything that is 
airborne.  I did have food, medical, and was subject to 
airborne toxins, while serving in the military."

Angioedema is defined as "a vascular reaction involving the 
deep dermis or subcutaneous or submucosal; tissues, 
representing localized edema caused by dilation and increased 
permeability of capillaries, and characterized by development 
of giant wheals.  Urticaria is the same physiologic reaction 
occurring in the superficial portions of the dermis."  
Dorland's Illustrated Medical Dictionary 83 (30th ed. 2003) 
(italics in original).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007).  It appears that the Veteran is contending that he 
has had angioedema chronically and continuously since 
service.  It is also clear that, because angioedema is 
characterized by development of "giant wheals," a lay 
person is capable of observing the disorder.  Wheals, also 
called hives or welts, are elevated areas that appear on the 
skin surface with severe itching.  Dorland's Illustrated 
Medical Dictionary 2063 (30th ed. 2003).
 
Thus, the Veteran would be competent to state that he had 
"giant wheals," since this symptoms would be readily 
observable.  However, the Board finds that, if the Veteran 
had "giant wheals" chronically and continuously, even if 
intermittently, following his January 1966 service discharge, 
the Veteran would have sought medical treatment prior to 
2003.  In particular, the Veteran has not provided any 
evidence of emergency or non-emergency treatment of giant 
wheals prior to 2003.  He has not contended that he was 
treated for such symptoms while at work.  If the Veteran had 
giant wheals, even intermittently, following service, it is 
not credible that the Veteran would not have sought emergency 
treatment or routine treatment and would not have been 
required by an employer to seek evaluation for that symptom.  

To the extent that the Veteran contends that angioedema was 
first manifested in service, the service treatment records do 
not establish such a diagnosis.  The service treatment 
records do establish that the Veteran was screened for 
allergies.  However, the Veteran did not submit a claim for 
service connection for allergies. Rather, he submitted a 
specific claim for service connection for idiopathic 
angioedema.  There is no evidence that the Veteran manifested 
angioedema during service.  

To the extent that the Veteran contends that service 
connection for angioedema should be granted because 
angioedema has been manifested chronically and continuously 
since service, the Veteran's lay statements as to chronic and 
continuity are not credible, in the absence of supporting 
medical evidence.  

The preponderance of the competent, credible evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for spinal stenosis, lumbar 
region, is denied.

The appeal for service connection for idiopathic angioedema 
is denied.


REMAND

The clinical records disclose that non-symptomatic pes planus 
was noted at the time of the Veteran's service induction 
examination.  During service, the Veteran sought treatment 
for foot pain, and there is a notation that the Veteran's pes 
planus was symptomatic.  The Veteran appears to contend, at 
least in part, that pes planus was aggravated in service and 
that current osteoarthritis of the feet is the result of that 
aggravation.  Further development of the medical evidence as 
to this contention is required.  

The Veteran contends that he manifested hypertension in 
service.  The Veteran notes that he has submitted clinical 
records which disclose blood pressure readings including 
148/100, 146/110, and 140/96.  These contentions appear to be 
accurate.  Medical opinion as to whether the Veteran 
manifested hypertension in service should be obtained.  

The Veteran contends that his claim for service connection 
for cardiomyopathy should be considered a separate claim from 
the claim for service connection for hypertension.  The 
Veteran's contention should be considered, and a statement of 
the case should be issued explaining the characterization of 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the statutes 
and regulations governing service connection 
on the basis that a claimed disorder is 
etiologically related to, secondary to, or 
aggravated by a service-connected disability 
or disabilities.

2.  Ask the Veteran to identify or provide any 
VA or non-VA clinical records relating to 
treatment of pes planus, arthritis of either 
foot, foot surgery, or blood pressure readings 
or treatment of hypertension, especially 
proximate to service.  

3.  Afford the Veteran an opportunity to 
identify or provide any alternative records 
relating to a disorder or symptoms of 
disability of either foot or of hypertension.  

4.  The Veteran should be afforded examination 
of the feet.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  All indicated studies 
testing should be conducted.  The examiner 
should review relevant service medical records 
and post-service clinical records, obtain 
history from the Veteran, and conduct 
examination as required.  The examiner should 
provide an answer to the following:

a) Assign a diagnosis for each current foot 
disorder, including any disorder which is 
status post operative.  
b) For each diagnosis of a foot disorder 
assigned, state whether it is at least as 
likely as not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, is 
unlikely, that the disorder was incurred 
during or first manifested during the 
Veteran's active service.
c) For any foot disorder which pre-existed the 
Veteran's service, state whether it is at 
least as likely as not (a 50 percent, or 
greater, likelihood), or, is less than likely, 
or, is unlikely, that the disorder was 
aggravated, that is, permanently increased in 
severity or pathology, during the Veteran's 
active service.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  The Veteran should be afforded vascular 
examination.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  All indicated studies 
testing should be conducted.  The examiner 
should review relevant service medical records 
and post-service clinical records, obtain 
history from the Veteran, and conduct 
examination as required.  The examiner should 
provide an answer to the following:

a) Is it at least as likely as not (a 50 
percent, or greater, likelihood), or, is less 
than likely, or, is unlikely, that the Veteran 
first manifested hypertension during his 
active service?
b) If hypertension was not manifested during 
service, please state whether it is at least 
as likely as not (a 50 percent, or greater, 
likelihood), or, whether it is less than 
likely, or, is unlikely, that the Veteran 
first manifested hypertension during the one-
year period following his January 1966 
discharge form active service.

6.  When all directed development has been 
conducted, readjudication should be completed, 
including review of the characterization of 
the claim or claims for service connection for 
cardiomyopathy and hypertension.  If such 
action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


